Citation Nr: 9916190	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands, wrists, and shoulders.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to May 1975.  
By rating decision in August 1983, the Manchester, New 
Hampshire Regional Office (RO), denied entitlement to service 
connection for a back disability.  This appeal arises from a 
September 1995 rating decision of the RO, which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back disability.  
This appeal also arises from a January 1994 rating decision 
of the RO, which denied service connection for arthritis of 
the hands, wrists, and shoulders.  

In October 1997, the veteran appeared and testified at a 
Travel Board hearing which was conducted by C.W. Symanski, 
who is the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.  
Subsequently, the Board remanded the case to the RO in March 
1998 for additional development of the evidence.  

REMAND

In the March 1998 remand, the Board directed that the RO 
contact the veteran to obtain health care information 
regarding treatment for arthritis following service.  The 
Board also directed that the RO obtain for association with 
the claims folder the records from the VA hospital in 
Manchester, New Hampshire dating back to 1975.  In March 
1998, the RO requested the veteran to provide any information 
regarding the treatment of his arthritis.  In response, the 
veteran's representative stated on behalf of the veteran that 
all records of treatment since separation from service had 
been previously provided to the VA.  Nevertheless, the record 
does not show that the RO ever requested records from the 
Manchester VA hospital dating back as far as 1975.  
Additionally, a May 1998 VA examination report indicates that 
the veteran has been under the care of the Rheumatology 
Clinic at the Manchester VA Medical Center.  Therefore, the 
RO should obtain the VA hospital records and all treatment 
records from the Rheumatology Clinic.  

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for arthritis 
following service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
postservice records of treatment relating 
to the veteran's arthritis which have not 
already been obtained, to include the 
records from the VA hospital in 
Manchester, New Hampshire dating back to 
1975 and the records from the 
Rheumatology Clinic at the Manchester VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and provide the 
veteran and his representative with a 
supplemental statement of the case.  They 
should be afforded the applicable time to 
respond if the decision remains adverse 
to the veteran. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


